Citation Nr: 0416911	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  99-04 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for melanoma as 
secondary to service connected frostbite.  

2.  Entitlement to service connection for diabetes mellitus 
as secondary to service connected frostbite.  

3.  Entitlement to service connection for hypertension as 
secondary to service connected frostbite.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1950 to 
October 1952.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 1999, a statement of the 
case was issued in January 1999, and a substantive appeal was 
received in March 1999.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's melanoma to service or to his service connected 
frostbite disabilities.

2.  There is no competent medical evidence linking the 
veteran's diabetes mellitus to service or to his service-
connected frostbite disabilities.

3.  There is no competent medical evidence linking the 
veteran's hypertension to service or to his service connected 
frostbite disabilities.


CONCLUSIONS OF LAW

1.  Melanoma is not proximately due to or the result of the 
veteran's service-connected frostbite nor was it incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).

2.  Diabetes mellitus is not proximately due to or the result 
of the veteran's service-connected frostbite nor was it 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).

3.  Hypertension is not proximately due to or the result of 
the veteran's service-connected frostbite nor was it incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the May 1998 
RO rating decision, January 1999 statement of the case, 
December 2002 and September 2003 supplemental statements of 
the case, and the April 2003 RO letter have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in 
these letters the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO's 
decision to deny the claim in May 1998 was before the passage 
of the VCAA.  No notice under the act could, therefore, be 
provided prior to the RO's 1998 decision.  The Board finds, 
however, that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.   

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the December 2002 
supplemental statement of the case, and an April 2003 letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The record included various private 
medical records, a medical article, as well as reports of VA 
examinations.  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes available service medical 
records, private medical records, a copy of an article 
containing medical information, and VA examinations, to 
include etiology opinions.  Since the appellant was afforded 
a VA examination with opinion in connection with his claim, 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claim.

Criteria and Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes mellitus 
and hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The veteran claims service connection for his melanoma, 
diabetes mellitus, and hypertension as secondary to his 
service-connected frostbite disabilities of the hands, left 
second toe and fingers.  The veteran is currently service-
connected for frostbite of the left second toe, and fingers 
of the left and right hand. At the outset, the Board notes 
that the veteran does not contend that any of his claimed 
conditions were incurred in service.

Pertaining to the claim of service connection for diabetes 
mellitus, the Board notes that service medical records are 
negative for a diagnosis of diabetes mellitus.  Postservice 
medical records from the early 1990's to 2002 show that the 
veteran received treatment for diabetes mellitus.  When 
examined by VA in April 1998, the veteran reported that he 
was 59 when he was first diagnosed as having diabetes 
mellitus.  The record shows that the veteran was born in June 
1928.  Therefore, the veteran would have been diagnosed as 
having diabetes mellitus around 1987.  When examined in 
November 2002, it was reported that the veteran's onset of 
diabetes was around 1995.  The veteran was discharged from 
service in 1952.  Whether he was diagnosed as having diabetes 
mellitus in 1987 or 1995, service connection on a presumptive 
basis is not warranted because the diagnosis came more than 
one year following his service discharge.

The determinative issue in this case is whether the veteran 
has submitted medical evidence of a nexus between service and 
his postservice diagnosis of diabetes or whether he has 
provided competent evidence of a link between his service-
connected disabilities and diabetes.  A review of the record 
fails to show that such evidence was ever submitted.  In 
fact, when examined by VA in April 1998, the examiner 
diagnosed Type II diabetes mellitus and stated that it was 
not related to his frostbite.  Additionally, in November 
2002, a VA examiner stated that that he could find no 
correlation etiologically between the veteran's cold injuries 
to the feet and hands and the onset of his type II diabetes 
mellitus.  The examiner reiterated his opinion in an August 
2003 addendum.  He stated that after reviewing the file, he 
confirmed the diagnosis of diabetes mellitus and stated that 
there was no recognizable medical link etiologically between 
the frostbite injuries and diabetes.

In support of his claim, the veteran submitted an article 
listed in an American Legion publication which related that 
frostbite could result in complications such as diabetes.  
The Board observes, however, that the article fails to 
substantiate the appellant's claim of service connection for 
diabetes mellitus.  The information in the article is general 
and does not link the veteran's diabetes to his service-
connected frostbite disabilities.  See Wallin v. West, 11 
Vet. App. 509 514 (1998); Sacks v. West, 11 Vet. App. 314, 
317 (1998).  In this regard, the evidence, in and of itself, 
does not show that the veteran developed diabetes as a result 
of the service-connected frostbite disabilities.  The Board 
observes that the article containing this medical information 
was available to the VA physician in August 2003 as part of 
his review of the claims file.  It appears that when such 
evidence was taken into consideration and weighed against the 
facts and circumstances of the veteran's case, the VA 
physician found that there was no support for finding a link 
between the veteran's diabetes and his service-connected 
frostbite disabilities.

Although the veteran asserts that his diabetes mellitus is 
related to his service-connected frostbite involving the 
finger and toes, he is a lay person and is not competent to 
offer opinions regarding medical diagnosis or causation.  If 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet.App. 91 (1993).

As there is no competent medical evidence which links the 
veteran's diabetes to service or to a service-connected 
disability.  The Board must find that the preponderance of 
the evidence is against the claim of service connection for 
diabetes mellitus; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

With respect to the claim for hypertension, the Board notes 
that the veteran's service medical records are negative for a 
diagnosis of hypertension.  Medical records from 
approximately 1990 to 2002 shows a diagnosis of hypertension.  
There is no medical evidence that the veteran was diagnosed 
as having hypertension within one year following his 
discharge from service.  Thus, presumptive service connection 
cannot be awarded.  Moreover, the Board observes that there 
is no competent evidence showing that the veteran's 
hypertension is related to service or to his service-
connected disabilities.  In November 2002, a VA examiner 
diagnosed essential hypertension and stated that he saw no 
relationship between the veteran's service-connected cold 
injuries of the hand and feet to the onset or presence of his 
essential hypertension.  

While the Board notes that the veteran claims to have 
hypertension as a result of his service-connected frostbite 
disabilities, his assertion alone cannot be considered 
competent medical evidence of a nexus between his service-
connected disabilities and the current diagnosis of 
hypertension.  Grottveit, supra.

Turning to the claim of service connection for melanoma, the 
Board notes that postservice medical records from the early 
1990's to 2002 reveal that the veteran was treated for 
melanoma of the left shoulder, basal cell carcinoma of the 
face and right forearm.  Service medical records are negative 
for any findings of melanoma.  

The question in the instant case is whether the evidence of 
record shows that the veteran's melanoma is related to 
service or to his service-connected frostbite disabilities.  
In this regard, the Board notes that when examined by VA in 
April 1998, the examiner diagnosed history of removal of 
malignant melanoma after leaving active duty, no sequelae and 
not related to previous frostbite.  The veteran underwent 
another VA examination in November 2002.  The examiner 
diagnosed history of malignant melanoma of the left upper 
back (top of shoulder), multiple actinic keratoses, and 
history of basal cell carcinoma of the left lower face and 
right forearm.  The examiner noted that the veteran did not 
have any incidences of any skin cancer in any of the 
frostbitten areas, namely finger and toes.  In an August 2003 
addendum, the examiner stated that after reviewing the claims 
file he confirmed his opinion that there was no recognizable 
medical link etiologically between the frostbite injuries and 
his melanoma of the shoulder.  The opinions and statements of 
1998, 2002, and 2003 supports a finding that the veteran's 
melanoma is not related to his service-connected frostbite 
disabilities.  

The veteran has submitted a June 1997 letter from James W. 
Fox, M.D. in support of his claim.  Dr. Fox related that he 
evaluated the veteran for follow-up of his melanoma of 1992.  
Dr. Fox stated that frostbite is obviously not the only cause 
of skin cancer, as skin cancer are more common in sunny, warm 
latitudes, but the scarring that frostbite may cause was 
certainly a potential area of skin malignancy, and may be 
related to certain types of skin cancer, particularly basal 
and squamous cell.  He stated that the veteran had been 
documented to have a number of these lesions, and at the 
present had multiple areas that may well become skin cancers 
in the future.  The opinion of Dr. Fox does not serve to 
substantiate the veteran's claim of secondary service 
connection.  First, the opinion does not specifically state 
that the veteran's skin cancer is related to frostbite in 
service.  Second, the Board observes that Dr. Fox has 
indicated a possible relationship between the frostbite 
scarring and the subsequent development of cancer.  In this 
case, the areas affected by melanoma do not involve the areas 
for which service connection for frostbite has been awarded, 
namely the fingers and toes.  Thus, his opinion cannot be 
considered probative in substantiating the claim of service 
connection for melanoma.

In support of his claim the veteran also submitted an article 
listed in an American Legion publication which related that 
frostbite could result in complications such as skin cancer 
in frostbite scars.  The Board finds that the article fails 
to substantiate the appellant's claim.  The information in 
the article is general and does not link the veteran's 
melanoma to his service-connected frostbite disabilities.  
See Wallin v. West, 11 Vet. App. 509 514 (1998); Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  As mentioned above, the 
veteran's melanoma does not involve areas which are affected 
by his service-connected frostbite (i.e. finger and toes).  
Therefore, the Board concludes that the evidence, in and of 
itself, does not show that the veteran developed melanoma as 
a result of the service-connected frostbite disabilities.  
This conclusion is supported by the VA physician's 2003 
opinion.

While the veteran may believe that his melanoma is linked to 
his service-connected frostbite disabilities, as a lay 
person, he is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski , 2 Vet. App. 492, 494 (1992).  Thus, his 
assertion lacks probative value.

As the veteran has not submitted competent medical evidence 
which links his melanoma to service or to a service-connected 
disability, the Board must find that the preponderance of the 
evidence is against the claim of service connection for 
melanoma; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for melanoma, to include as secondary to 
the service-connected frostbite disabilities is denied.

Service connection for diabetes mellitus, to include as 
secondary to the service-connected frostbite disabilities is 
denied.

Service connection for hypertension, to include as secondary 
to the service-connected frostbite disabilities is denied.



	                        
____________________________________________
	Kimberly Osborne
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



